DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/18.
Drawings
The drawings were received on 10/5/18. These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 21-24, and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Fujii et al (2005/0179813) for the same reasons as set forth in Sec. 6 of the last OA, dated 12/15/20.
With respect to the newly amended limitations, Abe already discloses the concept of such common loudspeaker housing comprising a wall 110b fixedly attached to an internal portion (e.g. inside 110b); and a loudspeaker assembly (e.g. speaker circuitry 200) fixedly attached to the loudspeaker housing 110b.
.
Claims 2, 3, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Fujii as applied to claim 1 above, and further in view of Karube et al (2017/0026742) for the same reasons as set forth in Sec. 7 of the last OA, dated 12/15/20.
Response to Arguments
Applicant's arguments filed 3/12/21 have been fully considered but they are not persuasive. Applicant asserts on p. 11 of the Remarks that the reference fails to disclose the housing is fixedly attached since it is removable.  However, it is noted that the claims do not recite the loudspeaker housing is required to be non-removable.
Applicant asserts on p. 12 of the Remarks that the reference fails to teach an array of support structure ports.  However, it is noted that Fig. 4 of Fujii illustrates the concept of such well-known loudspeaker housing support wherein element 103 is understood to be fixedly attached to both sides of the housing while providing symmetrical supports.  One of ordinary skill in the art would have had no difficulty in 
Applicant also asserts on p. 12 of the Remarks that 104 of Fujii fails to teach a wall.  However, Examiner does not rely on element 104 to teach such concept because 109 in Fig. 4 of Fujii already illustrates such well-known structure within the loudspeaker housing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334.  The examiner can normally be reached on 571-272-7334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y LEE/           Primary Examiner, Art Unit 2419